UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under §240.14a-12 BULLION MONARCH MINING, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 BULLION MONARCH MINING, INC. 20 North Main Ste. 202 St. George, Utah 84770 (801) 426-8111 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To the Shareholders of Bullion Monarch Mining, Inc.: The 2010 Annual Meeting of the Shareholders (the “Annual Meeting”) of Bullion Monarch Mining, Inc., a Utah corporation (“Bullion Monarch” or the “Company,” and “we,” “our” or “us” and similar words of import)will be held atSouth Point Hotel 9777 Las Vegas Blvd. South Las Vegas, Nevada, Monday, October 04, 2010, at 11:00 a.m. Pacific Time.At this year’s meeting, we plan to conduct the following business items: To re-elect the current members of our Board of Directors; To ratify the appointment of Mantyla McReynolds, LLC (“Mantyla McReynolds”) as our independent registered public accounting firm for the fiscal year ended April 30, 2011; and To transact such other business as may properly come before the Annual Meeting (and any adjournment thereof), all in accordance with the accompanying Proxy Statement. The Board of Directors has fixed the close of business on August 13, 2010, as the record date for determination of shareholders entitled to notice of, and to vote at, the Annual Meeting and any adjournments or postponements thereof.Only holders of record of common stock of Bullion Monarch at the close of business on that date will be entitled to notice of, and to vote at, the Annual Meeting and any adjournments or postponements thereof. All shareholders are cordially invited to attend the Annual Meeting in person.However, whether or not you expect to attend the Annual Meeting in person, you are urged to complete, your proxy.If you send your proxy and then decide to attend the Annual Meeting to vote your shares in person, you may still do so.Your proxy is revocable in accordance with the procedures set forth in this Proxy Statement. Should any shareholder wish to submit a proposal for consideration at the next annual meeting of our shareholders, any such proposal must be received by us at our principal executive offices no later than June 04, 2011, which is one hundred twenty (120) days prior to the next annual meeting that is currently anticipated to be held on or about October 04, 2011.Notice of a shareholder proposal submitted outside the processes of Rule 14a-8 of the Securities and Exchange Commission shall be considered untimely. By the Order of the Board of Directors /s/ Robert Morris III Robert D. Morris III, Secretary 2 BULLION MONARCH MINING, INC. 20 North Main Ste. 202 St. George, Utah 84770 PROXY STATEMENT Annual Meeting and Proxy Solicitation Information. This Proxy Statement is being furnished by our Board of Directors for the solicitation of proxies from the holders of our common stock in connection with the annual meeting of our shareholders to be held at South Point Hotel9777 Las Vegas Blvd. South Las Vegas, Nevada,Monday, October 04, 2010, at 11:00 a.m., and at any recess or adjournment thereof (the “Annual Meeting”).It is expected that the Notice of Annual Meeting of Shareholders, our Annual Report on Form 10-KSB of the Securities and Exchange Commission for fiscal year ended April 30, 2010, this Proxy Statement and the accompanying Form of Proxy will be available online by August 20, 2010.This is according to SEC Release 34-56135 which states as of January 1, 2009, Notice and access rules established by the Securities and Exchange Commission became mandatory for all Issuers to comply with.Notice and Access requires all Issuers to post proxy materials on a cookie-free internet website and to provide notice to shareholders of the electronic availability of those materials. VOTING RIGHTS AND SOLICITATION Voting The Board of Directors has fixed the close of business on August 13, 2010, as the record date (the “Record Date”) for the determination of shareholders entitled to notice of and to vote at the Annual Meeting.As of the Record Date, there were 38,686,210 shares of our common stock outstanding.Holders of record of our common stock on the Record Date are entitled to cast one vote per share of common stock owned with respect to each matter to be considered at the Annual Meeting. Each share of common stock will be voted in accordance with the instructions indicated in a properly executed Form of Proxy.If no instructions are indicated, such shares will be voted as recommended by the Board of Directors.If any other matters are properly presented to the Annual Meeting for action, the persons named in the Form of Proxy and acting thereunder will have discretion to vote on such matters in accordance with their best judgment.A shareholder who has given a proxy may revoke it by voting in person at the Annual Meeting, or by giving written notice of revocation or a later-dated proxy to our Secretary at any time before the closing of the polls at the Annual Meeting.Any written notice revoking a proxy should be sent to Bullion Monarch Mining, Inc., 20 North Main Ste. 202, St. George, Utah 84770, Attention: Mr. Robert D. Morris III, Secretary.At the Annual Meeting, shareholders will act upon the matters outlined in the accompanying Notice of Annual Meeting of Shareholders and described further in this Proxy Statement. 3 Vote Required The presence, in person or by properly executed proxies, of the holders of a majority of the outstanding shares of common stock is necessary to constitute a quorum at the Annual Meeting.Shares that reflect abstentions or “broker non-votes” (i.e., shares represented at the meeting held by brokers or nominees as to which instructions have not been received from the beneficial owners or persons entitled to vote such shares and with respect to which the broker or nominee does not have discretionary voting power to vote such shares) will be counted for purposes of determining whether a quorum is present for the transaction of business at the Annual Meeting. In the election of the directors, the nominees receiving the majority of the votes cast will be elected.Accordingly, abstentions and broker non-votes will not affect the outcome of the election for directors. Ratifying of the appointment of Mantyla McReynolds requires an affirmative vote of a majority of the common stock having voting power present in person or represented by proxy at the Annual Meeting and entitled to vote.In determining whether the appointment of Mantyla McReynolds has received the requisite number of affirmative votes, abstentions will be counted as shares entitled to vote and will have the same effect as a vote against such approval of the appointment of Mantyla McReynolds.Broker non-votes, however, will be treated as not entitled to vote for the purposes of this proposal and will not be counted as votes for or against the appointment of Mantyla McReynolds. Proxy Solicitation Costs Wewill bear the entire cost of this solicitation of proxies, including the preparation, assembly, printing and mailing of this Proxy Statement, the Form of Proxy and any additional solicitation material that we may provide to shareholders.Copies of solicitation material will be provided to brokerage firms, fiduciaries and custodians holding shares in their names that are beneficially owned by others so that they may forward the solicitation material to such beneficial owners or directly to these beneficial owners.Proxies will be solicited through the mail and may be solicited by our officers, directors and employees in person or by telephone.These persons will not receive additional compensation for this effort. Recommendation of the Board of Directors The Board recommends that you vote FOR each of the nominees of the Board (Proposal 1), and FOR the approval of the appointment of Mantyla McReynolds (Proposal 2). Effective Dates The election of directors and appointment of Mantyla McReynolds as our auditors, if approved by our shareholders, will be effective immediately following the Annual Meeting. 4 PROPOSAL 1 ELECTION OF DIRECTORS The nominees for election as directors are the five members of our current Board of Directors: R. Don Morris, James A. Morris, Peter Passaro, John Demara, and Larry L. Anderson, PhD.Each director is to serve until the next annual meeting of our shareholders or the director’s prior death, resignation or termination and the appointment and qualification of a successor.Rex Franson resigned as a director, effective October 31, 2009.John Demara was elected to the Board of Directors to fill this vacancy, effective November 19, 2009. Nominees for Director Name Age Position Held Position Since R. Don Morris 66 President, and Director Peter Passaro 64 Director James Andrew Morris 42 Chairman of Board John Demara 42 Director Larry L. Anderson, PhD 74 Director R. Don Morris, 66, has served as President of Bullion Monarch Mining, Inc. since its incorporation in 2004. Prior to the establishment of the new company, he was President of Bullion Monarch Company, our predecessor, for many years. Mr. Morris is the force behind Bullion Monarch Mining. He has over 40 years of experience in the mineral industry from early exploration and development through production. Mr. Morris is best known for his involvement and development of the famous Carlin Trend in Northeast Nevada as President of MM&S Exploration Company, which was acquired by Bullion Monarch Company in 1969. Mr. Morris has worked in the mining industry throughout the world in various executive and management capacities. He has served on various Boards of Directors, including US Copper Corp., Gold Standard of Nevada, Metals Inc., Elko Ready Mix and Arco Aris Minerals. In the early 1990's, Mr. Morris was invited as a special envoy to study the mineral industry in Russia, Yugoslavia and Bosnia. Mr. Morris has worked throughout North and South America, Europe and Asia. Mr. Morris received a Bachelor’s of Science degree in geology from Brigham Young University in 1966 and completed graduate studies at Colorado School of Mines and McKay School of Mines in Nevada. Peter F. Passaro, 64, graduated from The University of Connecticut with a degree in Political Science in 1968. Soon after graduation, he began work at E&P Foundry, a non-ferrous manufacturer that produced products for the lock, pump, mailing and other industries. The company specialized in prototype castings in bronze and aluminum. In 1975, he was promoted to Vice President of E&P Foundry, responsible for manufacturing products for such companies asHomelite, Pitney Bowes, Singer, Electrolux, Textron and others. In the late 1970's, he began purchasing the company from its owner. In 1985, he became President and CEO of E&P Foundry and continued working in that capacity, successfully building the business, until he sold his interest in 1998. He has worked as a consultant in that industry since 1998. 5 James Andrew Morris, 42, has served on our Board of Directors since 1992. He graduated from Brigham Young University with a degree in Business Finance in 1993. He was employed by Merrill Lynch before founding a retail golf franchise, Utah Golf Equipment, LLC, in 1993. He was the owner/operator of this golf business until the time of its sale in 1999. Mr. Morris then began employment with Eagle Home Mortgage, in its Elko, Nevada, Branch. He held various positions at this firm and was ultimately appointed Branch Manager. During Mr. Morris’ tenure as Branch Manager, the Elko branch became the most profitable branch of all Eagle Home Mortgage Branches from 2006 through 2009. In 2004, he established M&P Development, a real estate development company, where he directed the planning and construction of three successful residential subdivisions in Elko, Nevada. He continues to serve as managing partner of M&P Development. In January 2010, Mr. Morris joined Bullion Monarch on a full-time basis, serving as CEO of EnShale and Chairman of the Board of Bullion Monarch. John DeMara, 42, earned a Master’s of Accounting degree from Brigham Young University in 1995. He received his Certified Public Accountant license in 1998. In January, 1996, he joined Deloitte & Touche, LLP: Tax Consulting and Advisory Services, as a tax consultant. He worked with clients in the hospitality, high-tech, bio-tech, construction, energy development, real estate and other industries. He worked full time for Deloitte & Touche until 2002. In 1996, he founded DeMara Investment Properties: Acquisition and Property Management, which he continues to operate successfully. Since 2002, Mr. DeMara has continued to consult for Deloitte & Touche LLP: Tax Consulting and Advisory Services, in San Francisco, on a part-time basis. He has over 12 years of corporate accounting experience in various industries. In addition to being a CPA, Mr. DeMara is a member of the Society of Petroleum Accountants and has experience serving the energy development industry. Larry L. Anderson, 74, holds a Bachelor’s of Science in Mining Engineering and a PhD in Fuels Engineering, with a minor in Metallurgy, both from the University of Utah. Throughout his prestigious career, he has advised the U.S. Department of Energy and served as a lecturer for NATO Advanced Studies Institute on Fuel Science and Conversion. Currently, he works as Professor Emeritus for the Department of Chemical Engineering, University of Utah. Dr. Anderson is responsible for over 100 research reports and reviews concerning liquefaction and gasification of coal and conversion of plastics, municipal solid waste, agricultural and other wastes into synthetic liquids and gases. Dr. Anderson is credited with co-authoring two volumes related to the production of synthetic fuels from coal and various waste materials. Director Qualification Guidelines In evaluating potential directors, Mr. Morris and the Board will consider, among other matters, the following factors: · the appropriate size of our Board of Directors; · our needs with respect to the particular talents and experience of our directors; · the knowledge, skills and experience of nominees, including experience in finance, administration or public service, in light of prevailing business 6 · conditions and the knowledge, skills and experience already possessed by other members of the Board; · familiarity with the mining industry; · experience with accounting rules and practices; and · the desire to balance the benefit of continuity with the periodic injection of the fresh perspective that may be provided by new Board members. Our goal is to assemble a Board of Directors that brings together a variety of perspectives and skills derived from high quality business and professional experience.In doing so, Mr. Morris and the Board will also consider candidates with appropriate non-business backgrounds. Other than the foregoing, there are no stated minimum criteria for director nominees, although Mr. Morris and the Board of Directors may also consider such other factors as they may believe are in the best interests of Bullion Monarch and our shareholders. Mr. Morris and the Board of Directors identify nominees by first evaluating the current members of the Board willing to continue in service. Current members of the Board with skills and experience that are relevant to our business and who are willing to continue in service are considered for re-election. If any member of the Board does not wish to continue in service or if we decide not to re-nominate a member for re-election, we then identify the desired skills and experience of a new nominee in light of the criteria above. Current members of the Board of Directors are polled for suggestions as to individuals meeting the criteria described above. The Board may also engage in research to identify qualified individuals. To date, we have not engaged third parties to identify or evaluate or assist in identifying potential nominees, although we reserve the right in the future to retain a third party search firm, if necessary. Committees We do not have an Audit Committee, and we are is not required to have an Audit Committee; We do not believe that the lack of an Audit Committee will have any adverse effect on our financial statements, based upon current operations. Management will assess whether an Audit Committee may be necessary in the future. Nominating or Governance Committee:During the annual period ended April 30, 2010, there were no changes in the procedures by which security holders may recommend nominees to our Board of Directors; and we do not presently have a Nominating Committee for members of our Board of Directors.Nominations are considered by the entire Board. Our Bylaws do not contain any provision addressing the process by which a shareholder may nominate an individual to stand for election to the Board of Directors, and we do not have any formal policy concerning shareholder recommendations to the Board of Directors. To date, we have not received any recommendations from non-affiliate shareholders requesting that the Board consider a candidate for election to the Board. However, the absence of such a policy does not mean that the Board of Directors would not consider any such recommendation, if one is received. The Board would consider any candidate proposed in good faith by a shareholder. To do so, a shareholder should send the candidate’s name, credentials, contact information and his or her consent to be considered as a candidate to the Chairman of the Board, Peter Passaro, addressed to: Bullion Monarch Mining, Inc., 20 North Main Ste. 202, St. George, Utah 84770, Attention: James A. Morris, Chairman of the Board. The proposing shareholder should also include his or her contact information and a statement of his or her share ownership in the Company (how many shares owned and for how long). Compensation Committee: We do not currently have a Compensation Committee. 7 Code of Ethics We have adopted a Code of Ethics that was attached as Exhibit 14 to our 10-KSB Annual Report for the fiscal year ended April 30, 2006, that can be accessed in the Edgar archives of the Securities and Exchange Commission at www.sec.gov.For any shareholder who does not have Internet access, a copy of the Code of Ethics will be provided on request at no cost. Communications with the Board of Directors Our Board of Directors does not have a formal process for security holders to send communications to the Board. However, our directors take great interests in the concerns of shareholders.In addition, our directors review and give careful consideration to any and all shareholder communications. Security holder communications may be sent to: Board of Directors, Bullion Monarch Mining, Inc., 20 North Main Ste. 202, St. George, Utah84770. Communications may also be sent to any individual director at our address. Meetings of the Board of Directors During fiscal 2010, there were 5 meetings of the Board of Directors at which all members were present in person or by telephone conference; and during fiscal 2009 to the date hereof, there were 4 meetings of the Board of Directors at which all members were also present in person or by telephone conference. Recommendation of the Board of Directors The Board unanimously recommends a vote FOR the election of each of the nominees listed herein. 8 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS The following table outlines information provided to the Company as of the Record Date, regarding beneficial ownership of Bullion Monarch common stock by our directors, executive management and any 5% beneficial owners. Title Of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Stock R. Don Morris (1) 20% Common Stock James A. Morris (2) 7.3% Common Stock Peter Passaro 8.9% Common Stock Robert D. Morris III 322,930 0.8% Common Stock Larry L. Anderson 0 0.0% Common Stock Philip Manning 832,132 2.2% Common Stock John Demara 0 0.0% Total 15,251,056 39.4% (1) 105,000 shares are owned as UGMA for his minor children, 172,200 shares are owned in the name of R. Don Morris and his spouse as JTTEN. (2) 25,000 shares are owned as JTTEN with Syndi Morris. (3) 10,800 shares are owned as UGMA for his minor children and 7,000 shares are owned in the name of Peter F Passaro & Taimi C. Passaro, JTTEN. (4) None has the right to acquire any shares of our common stock under any outstanding options, warrants or other rights. 9 EXECUTIVE COMPENSATION Summary Compensation Table for the Fiscal Years ended April 30, 2010, 2009 and 2008 The following table provides information relative to compensation paid to our directors and executive officers for the fiscal years indicated. Name and Principal Position (a) Year (b) Salary (c) Bonus (d) Stock Awards (e) Option Awards (f) Non-Equity Incentive Plan Compnsation ($)(g) NonqualifiedDeferred Compensation ($)(h) All Other Compensation (i) Total Earnings (j) 0R. Don Morris President Peter Passaro Director James A. Morris Treasurer Larry L. Anderson Director Robert Morris III, Secretary Philip Manning, Chief Financial Officer John DeMara Certain Relationships and Related Transactions Except as indicated below or in the Summary Compensation Table above, there were no material transactions, or series of similar transactions, during our last three fiscal years, or any currently proposed transactions, or series of similar transactions, to which we or any of our subsidiaries was or is to be a party, in which the amount involved exceeded the lesser of $120,000 or one percent of the average of our total assets at year-end for the last three completed fiscal years and in which any director, executive officer or any security holder who is known to us to own of record or beneficially more than five percent of any class of Bullion Monarch common stock, or any member of the immediate family of any of the foregoing persons, had an interest. 10 Family Relationships R. Don Morris and James A. Morris are father and son, respectively. Involvement in certain legal proceedings During the past five years, none of our present or former directors, executive officers, promoters, control persons or persons nominated to become directors or executive officers: (1) was a general partner or executive officer of any business against which any bankruptcy petition was filed, either at the time of the bankruptcy or two years prior to that time; (2) was convicted in a criminal proceeding or named subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) was subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or (4) was found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires executive officers and directors and persons who own more than ten percent (10%) of our common stock to file initial reports of ownership (Form 3) and reports of changes in ownership (Form 4) with the Securities and Exchange Commission. Executive officers, directors and greater than 10% owners are required by the Securities and Exchange Commission’s regulations to furnish us with copies of all Section 16(a) forms that they file. Based solely on a review of the copies of such forms furnished to us, we believe that all Section 16(a) filing requirements applicable to our executive officers and directors have been filed. PROPOSAL 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors appointed Mantyla McReynolds as our registered public accounting firm for the fiscal years ended April 30, 2010, 2009 and 2008.The Board of Directors has again appointed Mantyla McReynolds as our registered public accounting firm for the fiscal year ending April 30, 2011.In order to ratify this appointment, this proposal will be presented at the Annual Meeting.A representative from Mantyla McReynolds will not be present at the Annual Meeting. 11 Audit Fees The total fees paid to Mantyla McReynolds for professional services performed in connection with the audit of our financial statements for the fiscal year ended April 30, 2010, and for review of our financial statements in connection with our Quarterly Reports on Form 10-QSB filed for that year, were approximately $63,405.In comparison, we paid $64,464 in fees during the fiscal year ended April 30, 2009, which included a review of our financial statements for our Quarterly Reports and other reviews related to regulatory filings required by the Securities and Exchange Commission. Audit-Related Fees The total fees paid to Mantyla McReynolds for audit-related fees during the last two fiscal years were 5,330 for the fiscal year ended April 30, 2010.In comparison we paid $11,987 in fees during the fiscal year ended April 30, 2009. Tax Fees The Company has not paid any fees to Mantyla McReynolds for tax fees during the last two fiscal years. All Other Fees The Company has not paid any fees for products and services provided by Mantyla McReynolds not reported under “Audit fees,” “Audit-related fees” and “Tax fees” in the last two fiscal years. Pre-approval and Policies Bullion Monarch has not adopted an Audit Committee; therefore, there is no Audit Committee policy in this regard. However, we do require approval in advance of the performance of professional services to be provided to us by our principal accountant. Additionally, all services rendered by our principal accountant are performed pursuant to a written engagement letter between Bullion Monarch and the principal accountant. Recommendation of the Board of Directors The Board unanimously recommends a vote FOR the appointment of Mantyla McReynolds. 12 PROPOSAL 3 OTHER MATTERS The Board of Directors is not aware of any business other than the aforementioned matters that will be presented for consideration at the Annual Meeting.If other matters properly come before the Annual Meeting, it is the intention of the persons named in the enclosed Form of Proxy to vote thereon in accordance with their best judgment. A copy of our Annual Report filed on Form 10-KSB for the fiscal year ended April 30, 2010, accompanies this Proxy Statement. We look forward to seeing many of our shareholders at our Annual Meeting.If you are unable to attend, please do not forget to submit your proxy to have your shares voted according to your wishes. Sincerely, /s/ R. Don Morris R. Don Morris President & CEO 13 FORM OF PROXY FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD OCTOBER 04, 2010 This Proxy Is Solicited by Management of the Company. The undersigned shareholder of Bullion Monarch Mining, Inc. (the “Company”), hereby appoints R. Don Morris or as proxy-holder for and on behalf of the undersigned to attend the Annual Meeting of Shareholders to be held October 04, 2010, at 11:00 am PST, and to vote said shareholder’s shares as follows: I direct that my proxy vote as follows: 1.On Proposal 1 to elect R. Don Morris, Peter Passaro, James A. Morris, John Demara, and Larry L. Anderson, PhD, to the Board of Directors to serve until the next Annual Meeting: R. Don Morris: For Against Abstain Peter Passaro: For Against Abstain James A. Morris: For Against Abstain John Demara: For Against Abstain Larry L. Anderson, PhD For Against Abstain 2.On a resolution ratifying the re-selection of Mantyla McReynolds as the Company’s independent registered public accounting firm. For Against Abstain I authorize my proxy to vote as his discretion may dictate on the transaction of such other business as may properly come before the Annual Meeting or any adjournments thereof. In the event R. Don Morris is unable to attend this Annual Meeting, then John Demara shall be authorized to vote these shares in his place in the above-prescribed manner with the same discretion granted to Mr. Morris. Print Name of ShareholderNumber of Shares Signature of Shareholder Date Address: Street or P.O. NumberCityStateZip 14 The undersigned hereby revokes any Proxy previously given, and incorporates by reference the provisions of the instructions following this Proxy. Print Name of ShareholderNumber of Shares Signature of Shareholder Date Address: Street or P.O. NumberCityStateZip 15
